PER CURIAM.
The order appealed from was made immediately upon conclusion of the judgment debtor’s examination, without notice *77by way of order to show cause or otherwise, although It is not even pretended that the alleged contempt was committed in the presence of the court. Indeed, it appears from the judgment debtor’s examination that it was not. We know of. no authority for the order, and respondent makes no attempt to justify it.
Order reversed, with $10 costs and disbursements to appellant against the judgment.